Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 3, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149917                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149917
                                                                    COA: 314315
                                                                    Wayne CC: 11-012794-FC
  JOHN OLIVER WOOTEN,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 26, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the prosecution is permitted, during its case-in-chief, to elicit
  testimony from a police witness regarding the defendant’s pre-arrest silence or failure to
  come forward to explain a claim of self-defense, see, e.g., Combs v Coyle, 205 F3d 269
  (CA 6, 2000); Hall v Vasbinder, 563 F3d 222 (CA 6, 2009); (2) whether such evidence is
  admissible as substantive evidence of the defendant’s guilt, or as impeachment of the
  defendant’s anticipated defense theory; and (3) if such evidence is inadmissible, whether
  the trial court clearly erred in finding that the trial prosecutor did not intentionally goad
  the defense into moving for a mistrial, and whether the trial court erred in granting a
  mistrial, but allowing the defendant to be retried. The parties should not submit mere
  restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 3, 2015
           p0527
                                                                               Clerk